DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Both claims 8 and 9 are run-on sentences with possible translational grammatical errors.  The claims are both indiscernible and have no clearly recited limitations.  These claims are not addressed by prior art because there are no clear limitations of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 20160281275 (Ozden et al.).
Regarding claims 1 and 2, ‘275 discloses: a textile (fig. 2) for the forming of elements of underwear, of garments, of orthoses, or of seat elements (textile shown in fig. 2 can be used to form various articles including these claimed types of articles) having a controlled elasticity (‘275 speaks at length about “improved body holding power” which is a “controlled elasticity”), integrating at least in one direction of the main effort, stretch yarns having an elastic characteristic (‘275 discloses elastic yarns in both the warp 51 and weft 52 directions of the woven fabric 50), wherein said stretch yarns, are associated with more highly stretchable yarns, having greater stretching characteristics than those of the stretch yarns, and wherein the return force exerted by the stretch yarns is in the range from 25 to 50% of that exerted by the highly stretchable yarns (‘275 discloses, “In embodiments, the elasticity of the fabric in the weft direction (E.sub.weft) may be greater than the elasticity of the fabric in the warp direction (E.sub.warp). In embodiments, the elasticity of the fabric in the warp direction (E.sub.warp) may be greater than the elasticity of the fabric in the weft direction (E.sub.weft); (par. 91 detailed description).”; and “the elastic woven fabric may have elasticity in the weft direction (E.sub.weft) that may be twice the elasticity in the warp direction (E.sub.warp); (par. 65 detailed description).”
	An “E.sub.weft” that is ‘twice’ that of “E.sub.warp” discloses the warp elasticity is 50% of the weft elasticity therefore the ‘return force’ would be directly proportional and also be “in the range of 25-50% of the weft return force” and “close to 50%” as claimed.
	With regards to claims 3 and 4, ‘275 discloses, “In an exemplary embodiment, the ratio E.sub.weft/E.sub.warp may be in the range of 1.4/1.0 to 3.0/1.0. In embodiments, the ratio E.sub.weft/E.sub.warp may be in the range of 1.8/1.0 to 3.0/1.0. 
In another exemplary embodiment, the ratio E.sub.weft/E.sub.warp may be in the range of 0.4/1.0 to 4.0/1.0 (pars. 33 and 34, Brief summary).” underlined range does encompass proportion of higher stretch to stretch yarns that is “close to 50-50” as in claims 3 and 4.
With regards to claim 5, ‘275 discloses: wherein both yarns provided with elastic characteristic integrated in the textile are covered yarns having their respective core made of elastane, of polyurethane, of silicone, or of elastodiene, and having their respective cover made of polyamide, of polyester, or other synthetic yarns or fibers (‘275 explicitly states, “The disclosure relates to a woven fabric having elastic warp yarns and elastic weft yarns (par. 56, detailed description), and As used herein, the term "elastic yarn" may refer to a yarn comprising an elastomeric fiber covered by a wrap, i.e., a core-spun yarn, which may provide characteristics of elasticity to the woven fabric. 
Suitable fibers for the elastic filament may include polyurethanic fibers such as, but not limited to elastane (e.g. Lycra.RTM., Dorlastan (a registered trademark of Asahi Kasei Spandex Europe GMBH, LLC), spandex (RadicciSpandex Co.), and lastol (Dow Chemical XLA). 
Suitable fibers for the less elastic, control, filament may include, but are not limited to: polyamides such as nylon (e.g., nylon 6, nylon 6,6, nylon 6,12, and the like), polyester, polyolefins (such as polypropylene and polyethylene), mixtures and copolymers of the same, and PBT and bicomponent filaments (namely elastomultiesters such as PBT/PET and PTT/PET filaments). (par. 58-61, detailed description).”.
Regarding claim 6, ‘275 discloses in fig. 2 a woven fabric 50.  All woven fabrics made with elastic yarns will inherently have a “shrinkage”.  ‘275 also discloses the fabric of the disclosure is a fabric with “holding” and “shaping” force/power.  For a fabric to have any “holding/shaping” power there must be return force created by the woven structure.  For a woven fabric to have “holding/shaping” power it’s “shrinkage” must inherently be greater than the stretching capacity of the higher stretch yarn or else there would not be any “holding/shaping” force/power.
As stated repeatedly the ‘275 fabric is a woven fabric disclosing claim 7.
Claims 8 and 9 have no clearly discernible limitations and therefore fall within this rejection.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various elastic fabrics are attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732